In a proceeding pursuant to CPLR article 78 to review a determination of the Board of Examiners of the City of New York, dated September 2, 1987, which dismissed the petitioner’s appeal of a failing score on an examination for a license as assistant administrative director with the New York State Department of Education, the petitioner appeals from a *757judgment of the Supreme Court, Kings County (Hutcherson, J.), dated June 1,1988, which dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The examination taken by the petitioner consists of both a written portion and an oral interview. In order to receive a passing grade an applicant is required to receive a minimum score of 50% on each portion of the examination. The petitioner received a grade of 40.1% on the written portion of the examination and 33% on the interview. We agree with the Supreme Court’s determination that the petitioner has failed to establish that his receipt of a failing grade on the oral portion of his examination was the result of arbitrary and capricious conduct on the part of the Board of Examiners (see, Matter of Oback v Nadel, 57 NY2d 620; Matter of Acosta v Lang, 13 NY2d 1079; Matter of Sloat v Board of Examiners, 274 NY 367; see also, Shelton v Costelloe, 129 AD2d 631). Thus, this proceeding was properly dismissed.
In light of the foregoing, we need not reach the petitioner’s remaining contentions. Brown, J. P., Kunzeman, Eiber and Kooper, JJ., concur.